Per Curiam.

Questions of fact are presented by the evidence concerning which defendant or both had possession and control of the premises where plaintiff wife fell at the time of her injury, whether either of the defendants or both of them be chargeable with negligence and whether plaintiff Susanna J. Duffy was free from contributory negligence.
The judgments appealed from should be reversed and a new trial granted, with costs to abide the event.
Concur: Chief Judge Conway and Judges Desmond, Dye, Fuld, Froessel, Van Voobhis and Burke.
Judgments reversed, etc.